5. EU action on oil exploration and extraction in Europe (vote)
Mr President, paragraph 7 calls for a review of the EU's capacity for immediate response to accidents and for a European action plan. In the second part of that paragraph, there is a specific reference to the Arctic zone. The oral amendment is in addition to that second part and reads, 'moreover notes that the Mediterranean, Baltic and North Sea area has to be taken into consideration'.
Mr President, I propose inserting a little qualification about drilling operations in order to avoid any misinterpretations in cases where third countries are also involved. Concerning drilling operations, I would like to insert 'by EU and third countries'. Please support this.
(PL) In my capacity as rapporteur, I would like to thank you for voting. The aim was, in cooperation with the European Commission, to define the highest standards possible for oil drilling operations in European waters.
At the same time, I would like to express sympathy and solidarity with my Hungarian fellow Members and what they are currently experiencing with the toxic spillage. We should also create the highest standards possible for dangerous waste in Europe.